DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg. 10, Remarks filed 11/4/2021, with respect to the status of the claims is hereby acknowledged. Claims 1-20 are pending and claims 1, 2, 4, 11-13, and 15 have been amended.
Applicant’s arguments, see pg. 10, Remarks filed 11/4/2021, with respect to the rejection of claims 1-8, 11-13, and 15-19 under 35 U.S.C. 103 have been fully considered. In response to the applicant’s arguments regarding the teachings of Farkash and McElhatten, regarding Farkash not disclosing that the functions cited by the Examiner as not performed by a server, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.1 Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.2

More importantly, Farkash teaches that the depiction of system 100 with satellite 20 may be exemplary and the present invention may also include embodiments wherein headend broadcasts some or all content via cable and/or an IP connection. See Farkash para 0060-0061. A person of ordinary skill in the art would understand that servers are typical components for transmitting mosaic content using IP connections are taught in McElhatten. Therefore, the applicant’s arguments that Farkash does not disclose a video server for performing the claimed functions does not appear to analyze the obviousness rejection in further view of McEltten’s server element based on the legal standard discussed supra including KSR.
With respect to the applicant’s arguments regarding the newly amended limitations, the examiner will reply on newly found prior art reference’s in providing a new grounds or rejection to address the newly amended limitations not previously presented. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 9/21/2021 and 1/18/2022 are in compliance with the provisions of 37 CFR 1.97 and the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-8, 11-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FARKASH; Eyal et al. US 20150319473 A1 (hereafter Farkash) and in further view of McElhatten; David et al. US 20150312618 A1 (hereafter McElhatten) and in further view of Drouet. Francois-Xavier et al., PG Pub 20100115554A1 (hereafter Drouet). 
Regarding claim 1, “A channel playing method, comprising: obtaining, by a video server, channel playing statistical information of a terminal, wherein the channel playing statistical information comprises identifiers of a plurality of channels” Farkash teaches (para 12, 41-44 and 48-49 – providing mosaic to terminal devices wherein element 400 obtains channel playing statistical information comprises a plurality of channel identifiers relating to at least one viewer terminal viewing the channels; Regarding “updating, by the video server, information of subchannels of a mosaic channel based on the identifiers of the plurality of channels in the channel playing statistical information; wherein the information of the subchannels comprise identifiers of the subchannels; and sending, by the video server, a channel generation instruction to a mosaic generator, wherein the channel generation instruction comprises identifiers of updated subchannels and the channel generation instruction is used to instruct the mosaic generator to generate a mosaic channel bitstream that comprises the updated subchannels and the identifiers of the updated subchannels” Farkash teaches transmitting from a headend device subchannels of a mosaic channel based on the channels identified from channel playing statistics information and enabling an interactive app 340 
	Whereas Farkash teaches presenting a mosaic of content in relation to statistical information, Farkash does not use the term “updating” or “server” as claimed (i.e., updating, by the video server, information of subchannels of a mosaic channel based on the identifiers of the plurality of channels in the channel playing  or wherein the information of the subchannels comprise identifiers of the subchannels; and sending, by the video server, a channel generation instruction to a mosaic generator, wherein the channel generation instruction comprises identifiers of updated subchannels and the channel generation instruction is used to instruct the mosaic generator to generate a mosaic channel bitstream that comprises the updated subchannels and the identifiers of the updated subchannels). In an analogous art, McElhatten teaches the deficiency of Farkash (para 52, 72) relating to updating mosaics in relation to a server for providing mosaic content to user terminals (Fig. 1, 3-5 and para 43). Whereas Farkash does not use the term “server” but does disclose an invention implemented on a headend system comprising a component for providing defined channel selection mosaic (Fig. 1, and para 41); Farkash teaches that the depiction of system 100 with satellite 20 may be exemplary and the present invention may also include embodiments wherein headend broadcasts some or all content via cable and/or an IP connection. See Farkash para 0060-0061. A person of ordinary skill in the art would understand that servers are typical components for transmitting mosaic content using IP connections are taught in McElhatten. However, McElhatten discloses a server which performs the similar functions to a headend system of Farkash for transmitting 
	McEltten does not use the same terms as information of subchannels of a mosaic channel based on the identifiers of the plurality of channels in the channel playing or wherein the information of the subchannels comprise identifiers of the subchannels.
	In an analogous, art, Drouet teaches the deficiency McEltten with respect to updating a mosaic by obtaining channel playing information comprising information on subchannels including subchannel identifiers in order to update the mosaic presented to viewer terminals (para 29-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farkash’s invention for providing a private mosaic stream to a viewer based on statistical data for channels indicating channel popularity and user preferences by further incorporating known elements of McElhatten invention for a server providing a mosaic channel to a viewer device and continually updating the mosaic stream when statistical information for the channels making up the mosaic dynamically change to provide the user with mosaics that are up to date taking into consideration changing statistics. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farkash and McElhatten and further incorporating known elements of Drouet’s invention for generating mosaic content for viewer devices by utilizing information of subchannels related to particular viewed channel content comprising channel identifiers and subchannel identifiers in order to instruct the headend components which channel information should be updated for transmission to viewer devices and provide dynamic content delivery that is continually updated.
Regarding claim 2, “wherein the channel playing statistical information further comprises playing frequencies of a plurality of channels, and the updating, by the video server, of the subchannels of a mosaic channel based on the identifiers of the plurality of channels in the channel playing statistical information comprises: updating, by the video server, the subchannels of the mosaic channel based on the play frequencies of the plurality of channels and the identifiers of the plurality of channels” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Farkash para 48-49 popularity corresponds to more viewers watching the content and corresponds to frequency; see also McElhatten (para 43).
Regarding claim 3, “further comprising: sending, by the video server, a mosaic channel list to the terminal, wherein the mosaic channel list comprises information about the mosaic channel, and the information about the mosaic channel is used by the terminal to obtain the mosaic channel bitstream” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Farkash para 61-62 - In response to a viewer's request, tuner 310 may be tuned (step 910) to the private mosaic service as transmitted from satellite 20; Processing may continue with STB 300 retrieving (step 930) the preference settings for the selected preview channels and their associated dependency data. Tuner 210 may tune (940) to the required frequency to receive the required base layers. Tuner 210 may also tune (950) to receive the required dependent layers.
Regarding claim 4, “receiving, by a terminal, a mosaic channel bitstream; obtaining, by the terminal, information about subchannels of a mosaic channel from the mosaic channel bitstream; wherein the information of the subchannels comprise identifiers of the subchannels; and playing. by the terminal, the mosaic channel bitstream” the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein the prior art teaches user terminal receives the mosaic bitstream and is able to tune to each of the subchannels displayed in the mosaic (See Drouet para 26, 4-45, McElhatten para 20-24 video tiles in the mosaic are selectable for display).
Regarding claim 5, wherein the obtaining, by the terminal, of the information about subchannels of a mosaic channel from the mosaic channel bitstream comprises: decoding, by the terminal, the mosaic channel bitstream to obtain indication information carried in the mosaic channel bitstream; and when the terminal determines, based on the indication information, that the subchannels of the mosaic channel corresponding to the mosaic channel bitstream are updated, obtaining, by the terminal, the information about the subchannels of the mosaic channel from the mosaic channel bitstream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein the combination of Farkash, McElhatten, and Drouet disclose the transmission of mosaic content and data to terminal devices. See Farkash para 61-62 - In response to a viewer's request, tuner 310 may be tuned (step 910) to the private mosaic service as transmitted from satellite 20; Processing may continue with STB 300 retrieving (step 930) the preference settings for the selected preview channels and their associated dependency data. Tuner 210 may tune (940) to the required frequency to receive the required base layers. Tuner 210 may also tune (950) to receive the required dependent layers. See Drouet para 26, 4-45, McElhatten para 20-24 viewer terminal presents video tiles in the mosaic are selectable for display.
Regarding claim 6, wherein after the obtaining, by the terminal, of the information about subchannels of a mosaic channel from the mosaic channel bitstream, the method further comprises: selecting, by the terminal, a target subchannel from the subchannels of the mosaic channel; determining, by the terminal, information about the target subchannel from the information about the subchannels of the mosaic channel; obtaining, by the terminal, a bitstream of the target subchannel based on the information about the target subchannel; and decoding and playing, by the terminal, the bitstream of the target subchannel” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein the combination of Farkash, McElhatten, and Drouet disclose the viewer terminal processes the mosaic content and data in order for the viewer terminal to display the appropriate channels/subchannels for the mosaic. See Farkash para 61-62 - In response to a viewer's request, tuner 310 may be tuned (step 
Regarding claim 7, wherein the terminal stores indication data of the mosaic channel, and the obtaining, by the terminal, of the information about subchannels of a mosaic channel from the mosaic channel bitstream based on the indication information comprises: if the indication data is different from the indication information, updating, by the terminal, the indication data to the indication information, and obtaining, by the terminal, the information about the subchannels of the mosaic channel from the mosaic channel bitstream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-6 wherein the combination of Farkash, McElhatten, and Drouet disclose the viewer terminal processes the mosaic content and data in order for the viewer terminal to display the appropriate channels/subchannels for the mosaic. See Farkash para 61-62 teaches utilizing stored information related to presented mosaic data - In response to a viewer's request, tuner 310 may be tuned (step 910) to the private mosaic service as transmitted from satellite 20; Processing may continue with STB 300 retrieving (step 930) the preference settings for the selected preview channels and their associated dependency data. Tuner 210 may tune (940) to the required frequency to receive the required base layers. Tuner 210 may also tune (950) to receive the required dependent layers. See Drouet para 37 utilizing stored XML data related to mosaic channels for updating and displaying mosaic content; see also Drouet para 26, 4-45, McElhatten para 20-24 viewer terminal presents video tiles in the mosaic are selectable for display.
Regarding the method claims 8, 11, server claims 12-13, and terminal claims 15-19, the claims are grouped and rejected with the method claims 1-3 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-3 . 

Claim 9-10, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over FARKASH; Eyal et al. US 20150319473 A1 (hereafter Farkash) and in further view of McElhatten; David et al. US 20150312618 A1 (hereafter McElhatten) and in further view of Drouet. Francois-Xavier et al., PG Pub 20100115554A1 (hereafter Drouet) and in further view of Vaysman; Arthur US 20070011702 A1 (hereafter Vaysman).
Regarding claim 9, “wherein the obtaining, by the terminal, of the information about subchannels of a mosaic channel from the mosaic channel bitstream based on the indication information comprises: obtaining, by the terminal, the information about the subchannels of the mosaic channel from a program map table PMT of the mosaic channel bitstream” FARKASH, McElhatten, and Drouet as discussed in the rejection of claims 1-3 disclose all the elements of claim 9 except a program map table. However, in an analogous art, Vaysman discloses the deficiency (para 70 and Fig. 28, para 190-193, 203, 230).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Farkash, McElhatten, and Drouet’s invention for providing a private mosaic stream to a viewer based on statistical data for channels indicating channel popularity by further incorporating known elements of Vaysman’s invention for providing a mosaic channel to a viewer device and the information about the subchannels of the mosaic channel from a program map table PMT of the mosaic channel bitstream because the combination of elements according to known methods produces predictable results for enabling a receiver to utilized known elements for processing stream data. 

The server claim 14 and the terminal claim 20 are further rejected on obviousness grounds as discussed in the rejection of claims 9-10 because the steps of the method claims 9-10 are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 9-10 and because the steps of the method are easily converted to corresponding server and terminal claims by one of ordinary skill in the art. 

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        
	

	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Id. at 419.
        2 See id. at 420.